Citation Nr: 1719054	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include degenerative disc disease, spondylosis, stenosis, and disc bulge (back disability), and associated radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1968, with subsequent National Guard service. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO, denied the Veteran's claims for service connection for degenerative disc disease of the lumbar spine with bilateral radiculopathy of the lower extremities.  The Veteran filed a notice of disagreement (NOD) in November 2010.  A statement of the case (SOC) was issued in November 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In December 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Although the RO characterized the claims for a degenerative disk disease lumbar spine with bilateral lower extremity radiculopathy (previously claimed as a back injury), the Board has more broadly characterized this claim to encompass consideration of various other lumbar spine diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on this claim, prior to appellate consideration, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A (d)(2) (West 2014), 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  This evidence in support of this prong need not be competent evidence.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).

Medical evidence currently of record reflects current back disabilities of degenerative disc disease, spinal stenosis and spondylosis, and disc bulge, as reflected in May 2010 private and VA treatment records.  The evidence also reflects diagnosis of bilateral radiculopathy, as noted in a May 2011 private treatment record. 

During his December 2016 Board hearing, the Veteran asserted that his back problems with associated bilateral radiculopathy began after an accident during basic training as a combat engineer in 1968.  Specifically, he indicated that he was engaged in heavy lifting when he injured his back.  He stated that he was treated at that time with muscle relaxer shots and then sent to the hospital for about four days.  He reported that his pain continued since the in-service incident. 

Consistent with the Veteran's report, the Veteran's subsequent National Guard service records reflect that in September 1970, the Veteran complained of lower back pain with lower buttock and thigh pain with an onset of three to four years prior, after engaging in heavy lifting during training in service.  He reported aggravation after heavy lifting and sitting for long periods of time.  He reported that he was seen by a private physician and was told that he had a slipped disc.  An x-ray revealed space narrowing in the spine at L5-S1.  The impression was a herniated nucleus pulpous that since resolved.  A subsequent February 1971 record noted continued back problems and that the Veteran may possibly be discharged from the National Guard.  The Veteran reported pain with an onset greater than a year, pain in left lumbar back and radiating to the lower leg.  The clinician noted spinal tenderness and provided an impression of rule out herniated nucleus pulpous.

The Veteran indicated that he sought some treatment from a chiropractor after service, but that these records were unavailable, and that he has self-treated his symptoms with over-the-counter medicines since service.  

In view of the above, and given the absence of any medical opinion evidence addressing the nature and etiology of current back and bilateral leg disabilities, the Board finds that the requirements to obtain a VA examination and medical opinions in connection with the claim are met.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

Accordingly, VA should arrange for the Veteran to undergo VA spine examination  by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and/or Virtual VA) all outstanding, pertinent records.

Regarding his National Guard records, in August 2014 correspondence sent to the Veteran, the AOJ indicated that records from the Illinois National Guard were unavailable, based on a May 2012 negative response from the Illinois National Guard.  The Board notes, however, the May 2012 response from the Illinois National Guard indicates that the Veteran's treatment records were not in its possession, but that all treatment records were located at the St. Louis Human Resource Command.  However, it appears that the AOJ did not attempt to request records from that department.  Notably, only partial records from the Illinois National Guard have been associated with the record in July 2014, as noted above.  Thus, the AOJ should contact the St. Louis Human Resource Command (and, if necessary, any other appropriate entity(ies)) to attempt to locate these treatment records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Loma Linda VA Medical Center (VAMC), and that records from this facility dated through January 2011 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all records of VA evaluation and/or treatment of the Veteran since January 2011.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying hat VA may make a decision on a claim before the expiration of the one-year notice period). 

Regarding private treatment records, during the December 2016 Board hearing, the Veteran indicated that he received treatment for his back disability from Kaiser Permanente, however, these records have not been associated with the claims file, nor is there any indication that the AOJ attempted to obtain them.  Thus, the AOJ should specifically request that the Veteran provide, or provide authorization to obtain, these records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the St. Louis Human Resource Command (and, if necessary, any other appropriate entity(ies)) to obtain and associate with the claims file any of the Veteran's outstanding Illionos National Guard records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If it is determined that such records do not exist, render a formal finding of unavailability.  

2.  Obtain from the Loma Linda VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include private treatment records from Kaiser Permanente.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information as to the nature and etiology of all current back disability(ies) and associated radiculopathy.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current back disability(ies), to include degenerative disc disease, spondylosis, stenosis, and disc bulge-currently present or present at any time pertinent to the June 2010 claim for service connection (even if now asymptomatic or  resolved).   

Then, with respect to each such diagnosed back disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include injury therein. 

The physician should also clearly indicate whether the Veteran has radiculopathy as a manifestation of  diagnosed back disability(ies); and, if so, which one(s). 

In addressing the above, the physician must consider and discuss all pertinent in-and post-service medical and other objective evidence-to include the September 1970 National Guard treatment records reflecting the Veteran's report of back pain dating back four to five years prior and that he was told that he had a slipped disk, as well as the x-ray result reflecting narrowing space of L5-S1 and an impression of herniated nucleus pulpous that since resolved, as well as the February 1971 record reflecting treatment for back pain.    

The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertion that his pain began after engaging in heavy lifting in service, and as to continuity and self-treatment of back symptoms since service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


